t c summary opinion united_states tax_court shaun dion brandon petitioner v commissioner of internal revenue respondent docket no 19975-04s filed date shaun dion brandon pro_se robert mopsick for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his nephew whether petitioner is entitled to head-of-household status whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to a child_care_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in south orange new jersey during taxable_year petitioner resided in a third- floor apartment in a multifamily residence in newark new jersey forms w-2 included as part of the underlying record show that during taxable_year petitioner was employed by both goldring gulf distributing of fort walton florida and five star carting of brooklyn new york and had listed addressess for each in navarre florida and brooklyn new york respectively in addition to the aforementioned addresses petitioner listed his address on his form_1040 u s individual_income_tax_return as south orange new jersey petitioner resided at the newark new jersey address for to months of the taxable_year with the additional addresses in florida and new york being that of his former residence and the residence of his fiancee respectively petitioner was single throughout the taxable_year in either late or early a fire destroyed an apartment building where petitioner’s sister monique brandon resided with her three minor children in the aftermath of the fire the eldest child sab came to live with petitioner in his residence pincite mapes avenue in newark new jersey during this time petitioner assisted his nephew providing food and shelter and on some occasions financial aid although additional financial support was provided to petitioner from petitioner’s mother and grandmother neither the child’s mother nor his father provided any financial support to the child or petitioner sab returned to his mother’s residence in orange new jersey at some time before the start of the school year petitioner reported wage income of dollar_figure in on his federal_income_tax return petitioner claimed a dependency_exemption deduction for sab an earned_income_credit deduction and an additional child care tax_credit petitioner also filed as head_of_household on his federal_income_tax return respondent disallowed the dependency_exemption deduction on the ground that petitioner failed to establish that he provided 1the court uses only the initials of the minor child over half of the support for sab as a result of the disallowance respondent further determined that petitioner’s filing_status was single not head_of_household and disallowed both the claimed earned_income_credit and the child_care_credit discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all 2we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in this case therefore petitioner bears the burden of showing that he is entitled to claim a dependency_exemption deduction for sab that he is entitled to head-of- household filing_status that he is entitled to an earned_income_credit for taxable_year and that he is entitled to a child_tax_credit for taxable_year moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 a dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer a dependent is defined under sec_152 as an individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer in order to prevail petitioner must show by competent evidence the dependent claimed satisfies the definitional requirements provided in sec_152 the relationship requirement the amount of total support provided for the child claimed and that he provided more than half of such support taken together the support requirement see sec_151 sec_152 the claimed individual satisfies the definitional requirement of dependent within the meaning of sec_152 under the relationship_test as the nephew of petitioner sec_152 accordingly the remaining issue is whether the petitioner provided more than one-half of his nephew’s total support for support may include food shelter clothing medical and dental care education etc see sec_1_152-1 income_tax regs the amount of total support provided by the taxpayer may be reasonably inferred from competent evidence see 46_tc_515 however where an actual amount of total support of a child during the taxable_year is not shown and cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer has contributed more than one-half see 56_tc_512 31_tc_1252 although we find petitioner’s testimony credible as to the fact that he provided support for his nephew in the aftermath of a fire which destroyed the child’s maternal home the record based solely on the testimony proffered is vague and incomplete petitioner has not kept records of how much he spent on sab nor could he reconstruct for the court a dollar amount of total support provided for his nephew petitioner also testified at trial that other family members including his mother and grandmother provided financial support for sab although he could not offer an accounting for these funds while we find that petitioner made valiant efforts to sustain and support his nephew in the aftermath of a family tragedy petitioner nonetheless failed to meet the statutorily imposed requirement to establish the amount of his contributions to the support of sab during the taxable_year because petitioner failed to establish the total amount of support from all sources we are unable to conclude that petitioner provided more than one-half of the total support for sab and therefore we sustain respondent on this issue b head-of-household as previously stated petitioner filed his federal_income_tax return as a head_of_household and respondent changed the filing_status to single in the notice_of_deficiency sec_1 imposes a special income_tax rate on an individual filing as head_of_household as relevant herein sec_2 defines head_of_household as an unmarried individual who maintains as his or her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 we have already held that petitioner is not entitled to the dependency_exemption deduction pursuant to sec_151 with respect to sab it follows accordingly that petitioner is not entitled to head_of_household filing_status therefore we sustain respondent’s determination with respect to this issue c earned_income_credit petitioner claimed an earned_income_credit for taxable_year with sab as the qualifying_child in the notice_of_deficiency respondent disallowed the earned_income_credit subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 the pertinent parts of sec_32 provide qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and iii who meets the age requirements of subparagraph c as relevant herein a descendant of the taxpayer’s brother or sister whom the taxpayer cares for as his own child satisfied the relationship_test sec_32 therefore we are willing to assume that sab satisfies the relationship_test however although we find petitioner’s testimony credible that sab did reside at his residence in newark new jersey for a period of time in petitioner did not offer into evidence any documentation or any testimony to establish that such period was more than one-half of the year d child_tax_credit petitioner claimed a child_tax_credit for the taxable_year with sab as the qualifying_child in the notice_of_deficiency respondent disallowed the child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant to these facts a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioner is not entitled to the dependency_exemption deduction under sec_151 for sab accordingly sab is not considered a qualifying_child within the meaning of sec_24 it follows therefore that petitioner is not entitled to a child_tax_credit under sec_24 in view of the foregoing we sustain the respondent’s determination on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
